 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    PAUL CARLOS GARCIA,                         Case No. 1:18-cv-01369-JLT (PC)

10                       Plaintiff,               ORDER FOR PLAINTIFF TO SHOW CAUSE WHY
                                                  THIS ACTION SHOULD NOT BE DISMISSED
11           v.                                   WITHOUT PREJUDICE FOR FAILING TO
                                                  EXHAUST HIS ADMINISTRATIVE REMEDIES
12    CALIFORNIA STATE SUPERIOR
      COURTS, et al.,                             (Doc. 1)
13
                         Defendants.              21-DAY DEADLINE
14

15

16          Plaintiff filed this action pursuant to 42 U.S.C. § 1983. Pursuant to the Prison Litigation
17   Reform Act of 1995, “[n]o action shall be brought with respect to prison conditions under [42
18   U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or other
19   correctional facility until such administrative remedies as are available are exhausted.” 42 U.S.C.
20   § 1997e(a). Prisoners are required to exhaust the available administrative remedies prior to filing
21   suit. Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201
22   (9th Cir. 2002).
23          In the complaint, Plaintiff checked the boxes to indicate that there is a grievance process
24   available, that he submitted a grievance on his claims in this action, and that he pursued it to the
25   highest level. (Doc. 1, pp. 3, 5, 7.) However, he also wrote on the line provided to explain and
26   provide reasoning if he had not submitted a grievance at any level. (Id.) Specifically, for Claim
27   I, plaintiff wrote: “It is the State parole hearing Boards and CDCR Policy that no remedy is
28   available until the law is made clear by CDCR and its administrative branch.” (Id., p. 3.) For


                                                       1
 1   Claims II and III, Plaintiff wrote: “No remedy available.” (Id., pp. 5, 7.) Hence, it appears that
 2   Plaintiff might have checked the boxes indicating his compliance with the administrative
 3   remedies in error. Exhaustion is required regardless of the relief sought by the prisoner and
 4   regardless of the relief offered by the process. Booth v. Churner, 532 U.S. 731, 741 (2001). The
 5   exhaustion requirement applies to all suits relating to prison life. Porter v. Nussle, 435 U.S. 516
 6   (2002). Plaintiff may not skip the grievance process merely because he believes or has
 7   knowledge that it will not provide the relief he seeks.
 8           Further, since this action was initially filed by three inmates, if a grievance was filed and
 9   pursued to the highest level, it is unclear whether this was by Plaintiff’s efforts, or if Plaintiff was
10   resting on the acts of one of the other inmate plaintiffs. If the latter is the case, Plaintiff filed suit
11   prematurely without first exhausting in compliance with section 1997e(a). Wyatt v. Terhune, 315
12   F.3d 1108, 1120 (9th Cir. 2003) (“A prisoner’s concession to nonexhaustion is a valid ground for

13   dismissal. . . .”).

14           Accordingly, Plaintiff is ORDERED to show cause within 21 days from the date of

15   service of this order why this action should not be dismissed, without prejudice, for his failure to

16   exhaust administrative remedies prior to filing suit. Plaintiff is warned that failure to timely

17   respond to this order will result in dismissal of this action for Plaintiff’s failure to obey a

18   court order.

19

20   IT IS SO ORDERED.

21       Dated:      October 29, 2018                              /s/ Jennifer L. Thurston
22                                                         UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28


                                                         2
